DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 4/16/2021, claims 1-6, 8, 9, 12, 14-20 were amended, none of the claims were cancelled, and no claims were newly introduced. Accordingly claims 1-20 are currently pending in the application.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Most relevant prior art of record is Cotier et al. (US 20160123745 A1) hereinafter Cotier
Regarding claim 1, Cotier teaches An apparatus comprising at least one processor; and at least one non-transitory memory including computer program code (5302 in Fig. 53); the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: render a current virtual sound scene defined by a spatial audio content to a user in a first mode, wherein the current virtual sound scene is selected based on a current point- of-view of the user (“the SI module 302 can use three-dimensional sounds to identify and announce IOIs.” And “The user will perceive the sound as originating from the same physical location (or locations) that, in turn, is associated with the item of interest, e.g., by perceiving a sound associated with a store as emanating from the location of the store.” in ¶[0314 and 0316] and 4604 and 4608 in Fig. 46); Cotier does not specifically disclose the apparatus further comprising determine, at least in part, a sequence of notional points-of-view of the user in dependence upon the spatial audio content in a second mode; determine a trigger to switch from the first mode to the second mode; and render a sequence of virtual sound scenes defined by the spatial audio content to the user in the second mode in response to the 
The following is the reason for allowance of claim 1:
Cotier alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the apparatus further comprises determine, at least in part, a sequence of notional points-of-view of the user in dependence upon the spatial audio content in a second mode; determine a trigger to switch from the first mode to the second mode; and render a sequence of virtual sound scenes defined by the spatial audio content to the user in the second mode in response to the determined trigger, wherein the sequence of virtual sound scenes are selected based on the sequence of notional points-of-view of the user, 
Therefore claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-13, claims are allowed for their dependencies on allowed claim 1.
Regarding claim 14, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claim 20, claim is allowed for being the non-transitory computer readable medium comprising program instructions stored thereon for performing at least the same functions and comprising at least the same elements of the apparatus of allowed claim 1 (see reasons for allowance of claim 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654